Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 202 has been entered.
 Status of Objections and Rejections
2.	Claims 1-5 and 7-17 are pending.  Claim 6 is cancelled.  Claims 10-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.  The restriction was made Final in the papers mailed July 15, 2020.  Accordingly, claims 1-5 and 7-9 are examined on merits in this Office action.  
3. 	Objection to claim 1 is withdrawn upon further consideration.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
5.	Claims 1-4 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doelling et al. (J Biol. Chem., 277:33105-33114, 2002) for the reasons of record stated in the Office action mailed July 15, 2020, and Final Office action mailed December 24, 2020. 
	It is maintained that Doelling et al. teach the apg7-1 mutant plant of Arabidopsis having disruption of APG7 gene, which encodes ATP-dependent activating enzyme that apg7-1 mutant (null apg7-1 mutant, no detectable APG7 expression) is hypersensitive to nutrient limiting conditions and display premature leaf senescence accompanied with low seed yield compared to wild type control plants.  The reference further teaches that wild type APG7 gene plays an important role in autophagic recycling, especially phases that require substantial nitrogen and carbon utilization.  Doelling et al. further teach a method of producing a transgenic plant comprising transformation (introducing and overexpressing) of the apg7-1 mutant plant of Arabidopsis with a binary plant transformation vector, which comprises a nucleic acid construct, and using Agrobacterium mediated plant transformation method.  The nucleic acid construct further comprises a APG7 promoter that is functional in a plant cell, and operably linked to a DNA sequence encoding wild type plant APG7 protein (also called as autophagy-related 7, ubiquitin-like modifier-activating enzyme ATG7) having 100% amino acid sequence identity to instant SEQ ID NO: 22.  The reference further provides proof through complementation that the apg7-1 mutant phenotypes (e.g. accelerated senescence, reduced seed production, and hypersensitivity to N/C-free media) were directly caused by a reduction or elimination in APG7 protein activity.  The reference further teaches that transformed apg7-1 mutant plants transformed with the unmodified APG7 construction (carrying wild-type APG7 gene) behaved like wild type plants, and these results suggested that E1 activity of the APG7 protein was required for successful complementation.  The reference further teaches obtaining transgenic seeds expressing said wild-type plant APG7 protein in said complemented apg7-1 mutant transformed plants.  The reference clearly teach routinely used method steps of providing a nucleic acid encoding APG7 protein (100% identity to instant SEQ ID NO: 22), inserting said nucleic acid into a vector, transforming a plant, plant tissue or plant cell with said vector to obtain transformed plants overexpressing transgenic APG7 protein.  The reference further teaches 
Doelling et al. do not specifically teach transforming a wild-type plant with a vector comprising a nucleic acid construct over-expressing APG7 protein (100% identity to instant SEQ ID NO: 22, also called as autophagy-related 7, ubiquitin-like modifier-activating enzyme ATG7) in a transgenic plant. 
It is further maintained that given Doelling et al. clearly establish the function of APG7 protein in delaying senescence, proper nutrient recycling and/or normal seed yield by complementing an apg7-1 mutant having accelerated senescence, reduced seed production, and hypersensitivity to N/C-free media, it would have been obvious for one of ordinary skill in the art prior to the instantly claimed invention to have been motivated to try overexpressing Doelling et al. APG7 protein (100% identity to instant SEQ ID NO: 22) in any wild-type and economically important plant species using the plant transformation method steps as taught by Doelling et al., and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.  It is thus maintained that it would have been also obvious to use any method of plant transformation using any strong constitutive or tissue specific promoter(s) that were well known in the state of the prior art, including the APG7 promoter taught by Doelling et al. to express or over-express Doelling et al. APG7 protein in the transformed plant, and thus arrive at the 
Obviously, the transformed plant would have exhibited increased expression of Doelling et al. APG7 protein, and thereby produced transgenic plants having increased delayed senescence resulting in increased biomass and improved seed yield phenotype(s) in the transformed plant as compared to a control or wild-type plant of the same species lacking said increase in expression of the APG7 protein.
Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of making plants with increase in delayed senescence, increase in vegetative growth, increase in biomass and/or increase in seed yield.
Thus, it is maintained that the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
6.	Claims 1-5 and 7-8 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doelling et al. (J Biol. Chem., 277:33105-33114, 2002) as applied to claims 1-4 above, and further in view of Tomes et al. (US Patent No. 5,990,387; Issued November 23, 1999) for the reasons of record stated in the in the Office action mailed July 15, 2020, and Final Office action mailed December 24, 2020. 
Doelling et al. teachings are discussed as supra.
	It is noted that Doelling et al. do not specifically teach transforming a crop plant.
It is maintained that Tomes et al. teach a method of transforming plant (e.g. soybean, maize or canola) cells with an expression vector using microparticle bombardment method.  The transformation vector comprises a constitutive promoter (e.g. 35S CaMV) and a coding sequence encoding a protein of interest, wherein the coding sequence is further operatively linked with a transcription terminator sequence.  The reference further teaches obtaining transformed callus (same as cell line), and maintaining said callus (same as cell Zea spp.), rye, barley (Hordeum spp.), wheat (Triticum spp.), sorghum, oats (Avena spp.), millet, rice (Oryza spp.), sunflower, alfalfa (Medicago spp.), rape seed (Brassica spp.) and soybean (Glycine spp.).  The reference further teaches obtaining transgenic progenies by obtaining transgenic seeds.  The reference further teaches expression of the transgenic protein in the transgenic plant.  The reference further teaches using other constitutive promoters, such as opine gene promoters (nos or ocs promoters), overproducing light inducible plant promoters of the small sub-unit (ss) of the ribulose-1,5-biphosphate carboxylase and the promoter of the chlorophyll a-b binding protein in expressing a protein sequence of interest using said method of plant transformation.   See in particular, column 1, lines 65-67; column 2, lines 2-67; column 3, lines 1-65; column 4, lines 20-30, 33-65; column 5, lines 1-65; column 6, lines 45-50; column 7, lines 1-60.
It is thus maintained that it would have been also obvious to use any method of plant transformation using any strong constitutive or tissue specific promoter(s) that were well known in the state of the prior art, including the APG7 promoter (constitutive) taught by Doelling et al., or constitutive 35S CaMV and opine gene promoters of Tomes et al., or any small subunit RbcS promoter from any plant species (e.g. alfalfa) including small subunit RbcS promoter of Tomes et al. from a finite number of such promoters known in the state of art prior to the earliest filing date of the claimed invention as a matter of design choice in expressing Doelling et al. APG7 protein in any economically crop plant, including for example, maize, soybean crop plants of Tomes et al., for the purpose of obtaining 
Thus it is maintained, that the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
7.	Claims 1-5, 7 and 9 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doelling et al. (J Biol. Chem., 277:33105-33114, 2002) as applied to claims 1-4 above, and further in view of Chaudhary et al. (Plant Cell Rep., 21:955-960, 2003) for the reasons of record stated in the in the Office action mailed July 15, 2020, and Final Office action mailed December 24, 2020. 
Doelling et al. teachings are discussed as supra.
	It is noted that Doelling et al. do not specifically teach transforming a woody plant.
It is maintained that Chaudhary et al. teach a method of transforming a woody plant, such as cotton plants, comprising transforming cotton cells with a DNA construct comprising a coding sequence of interest (nptII gene encoding kanamycin resistance protein) operably linked to a promoter (CaMV 35S).  The DNA construct was first transformed into an Agrobacterium strain GV3101 and subsequently used to transform said cotton cells.  The transformed cotton cells were subsequently regenerated into transformed cotton plants expressing the protein encoded by said coding sequence.  See in particular, abstract; materials and methods at page 956; Tables 1-3; Figures 1-4.
It is thus maintained that it would have been also obvious to use any method of plant transformation using any strong constitutive promoter(s) that were well known in the state of the prior art, including the APG7 promoter (constitutive) taught by Doelling et al., or constitutive 35S CaMV promoter of Chaudhary et al. from a finite number of such 
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
8.	Applicant’s arguments & response to Applicant’s arguments:
It is noted that in the papers filed March 23, 20121, Applicant did not file any new arguments in response to pending rejections under 103. In light of this, all the Applicant’s arguments that were addressed in response to first Office action on merit and subsequent Final Office action are once again included in this Final Office action. Response to Applicant’s arguments (filed 2/17/2020) have also been addressed in the advisory action mailed in the papers of 03/09/2021.
Applicant’s arguments filed in the papers of February 17, 2021: Applicant primarily argues that cited references in rejections in item numbers 7-9 do not teach instantly claimed phenotypic features from a) to g).  See Applicant’s response at pages 9-11.

Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	It is maintained that given Doelling et al. clearly establish the function of APG7 protein in delaying senescence, proper nutrient recycling and/or normal seed yield by complementing an apg7-1 mutant having accelerated senescence, reduced seed production, and hypersensitivity to N/C-free media, it would have been obvious for one of ordinary skill in the art prior to the instantly claimed invention to have been motivated to try 
Obviously, the transformed plant would have exhibited increased expression of Doelling et al. APG7 protein, and thereby produced transgenic plants having increased delayed senescence resulting in increased biomass and improved seed yield phenotype(s) in the transformed plant as compared to a control or wild-type plant of the same species lacking said increase in expression of the APG7 protein.
Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of making plants with increase in delayed senescence, increase in vegetative growth, increase in biomass and/or increase in seed yield.
The properties of increased lipid content, increased pathogen resistance and/or increased oxidative stress are the additional properties of the same product which will also naturally flow once the claimed product is rendered obvious for the reasons as discussed above.  
Applicant’s attention is also drawn to MPEP § 2144, subsection IV [R-07.2015] under “Rationale Different from Applicant’s is Permissible” which states: 
“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d cert. denied, 500 U.S. 904 (1991) (discussed below).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 In In re Lintner, the claimed invention was a laundry composition consisting essentially of a dispersant, cationic fabric softener, sugar, sequestering phosphate, and brightener in specified proportions. The claims were rejected over the combination of a primary reference which taught all the claim limitations except for the presence of sugar, and secondary references which taught the addition of sugar as a filler or weighting agent in compositions containing cationic fabric softeners. Appellant argued that in the claimed invention, the sugar is responsible for the compatibility of the cationic softener with the other detergent components. The court sustained the rejection, stating "The fact that appellant uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be [sic, would have been] prima facie obvious from the purpose disclosed in the references." 173 USPQ at 562.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 In In re Dillon, applicant claimed a composition comprising a hydrocarbon fuel and a sufficient amount of a tetra-orthoester of a specified formula to reduce the particulate emissions from the combustion of the fuel. The claims were rejected as obvious over a reference which taught hydrocarbon fuel compositions containing tri-orthoesters for dewatering fuels, in combination with a reference teaching the equivalence of tri-orthoesters and tetra-orthoesters as water scavengers in hydraulic (nonhydrocarbon) fluids. The Board affirmed the rejection finding "there was a ‘reasonable expectation’ that the tri- and tetra-orthoester fuel compositions would have similar properties based on ‘close structural and chemical similarity’ between the tri- and tetra-orthoesters and the fact that both the prior art and Dillon use these compounds ‘as fuel additives’." 919 F.2d at 692, 16 USPQ2d at 1900. The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901” 
Applicant’s attention is also drawn to MPEP § 2145, subsection II [R-08.2012] under “Arguing Additional Advantages or Latent Properties” which states: 
“Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.). "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”

In the instant case, while one of ordinary skill in the art would have expressed Doelling et al. APG7 protein in any economically transgenic crop plant or woody plant species for delaying senescence, increasing vegetative growth, increasing biomass and/or increasing seed yield as discussed above, it would have been obvious that said economically 
Applicant’s arguments filed in the papers of October 14, 2020: Applicant primarily argues without any reasoning that one of skill in the art would not realize that by overcoming deleterious effects of a knock-out ATG7 mutant would absolutely result in a opposite phenotype upon overexpression of ATG7 protein.  Applicant further hypothesizes that overexpression and under expression would push delicate “homeostasis out of whack” so both will result in deleterious effects.  Applicant further argues that since primary role of autophagy is to protect plant cells from stress like starvation, and knocking out said ATG7 protein would start breaking down cytoplasmic materials that the cells at least survive through the starvation time.  In light of this argument, Applicant hypothesizes that under such conditions overexpression of autophagy gene encoding ATG7 protein would be extremely bad as it would lead breaking down cytoplasmic components to provide nutrients even when cell is not suffering from starvation.  Applicant further argues that Contrary to this expectation, Applicant have shown improved characteristics upon overexpressing ATG7 protein in a plant (response, pages 12-14).

Response to Applicant’s arguments:
Applicant’s arguments are carefully considered but are found to be unpersuasive for the following reasons:
It is important to understand that issues in the context of present obviousness analysis are not to provide hypothetical assumptions lacking evidence and relate them to some sort of unexpected results.
Rather the important issues in present obviousness analysis are:
(a) Do Doelling et al. teach the apg7-1 mutant plant having disruption of APG7 gene 
which results in hypersensitive to nutrient limiting conditions and premature display of leaf senescence accompanied with low seed yield compared to wild type control plants?
(b) Does complementation of Doelling et al. mutant by expression of wild-type APG7 (same as ATG7) protein rescues hypersensitive to nutrient limiting conditions and 
 (c) Does Doelling et al. complementation experiment suggest that APG7 (same as ATG7) protein is implicated in the function of leaf senescence accompanied and seed yield phenotype response?
Answer to these questions (a) through (c) is clearly in affirmative as discussed through the teachings of Doelling et al. above.
Contrary to Applicant’s arguments, Applicant is reminded that it is routine in the art to carry out complementation experiments to establish a gene function.  For example, when a mutant organism (e.g. plant) fails to express a wild-type protein and phenotype(s) associated with it, it is termed as “loss of function”. Once the mutant is rescued through complementation  to restore wild-type phenotype(s) by expressing the wild-type protein in said mutant, it is termed as “gain of function” by the mutant. 
Furthermore, in response to Applicant’s arguments about unpredictable results of overexpressing ATG7 protein in a plant, Applicant’s attention is drawn to Song et al. (Nature Biotechnology, 21:914-919, 2003) at abstract on page 914, wherein the reference teaches by stating:
“We have studied the utility of the yeast protein YCF1, which detoxifies cadmium by transporting it into vacuoles, for the remediation of lead and cadmium contamination. We found that the yeast YCF1-deletion mutant DTY167 was hypersensitive to Pb(II) as compared with wild-type yeast. DTY167 cells overexpressing YCF1 were more resistant to Pb(II) and Cd(II) than were wild-type cells, and accumulated more lead and cadmium. Analysis of transgenic Arabidopsis thaliana plants overexpressing YCF1 showed that YCF1 is functionally active and that the plants have enhanced tolerance of Pb(II) and Cd(II) and accumulated greater amounts of these metals. These results suggest that transgenic plants expressing YCF1 may be useful for phytoremediation of lead and cadmium.”

This implies that once the gene function is established through complementation studies even in diverse organisms (e.g. yeast) other than a plant, overexpression of said gene in a transgenic plant environment can produce expected results, such as heavy metal 
Again in response to Applicant’s arguments about unpredictable results, Applicant’s attention is drawn to Wu et al. (Plant Cell Physiol., 45:600-607, 2004) at abstract on page 600, wherein the reference teaches by stating:
“A cDNA clone was isolated from cotton (Gossypium hirsutum) cDNA library and characterized with regard to its sequence, regulation in response to salt stress and functions in yeast mutants and transgenic tobacco plants. The clone, designated as GhNHX1, contains 2,485 nucleotides with an open reading frame of 1,629 nucleotides, and the deduced amino acid sequence showed high identities with other plant vacuolar-type Na+/H+ antiporters. Northern blot analysis indicated that the mRNA accumulation of GhNHX1 was strongly induced by salt stress and abscisic acid in cotton seedlings. The expression of GhNHX1 in yeast Na+/H+ antiporter mutant showed function complementation. The transgenic tobacco plants overexpressing GhNHX1 also had higher salt tolerance than the wild-type plants. The salt-induced mRNA level of GhNHX1 was 3 and 7 times higher in the salt-tolerant cotton cultivar ZM3 than those in the salt-sensitive cotton cultivars ZMS17 and ZMS12, respectively. Together, these results suggest that the products of the novel gene, GhNHX1, function as a tonoplast Na+/H+ antiporter and play an important role in salt tolerance of cotton.”

It is thus clear that once the gene function is established through complementation studies even in diverse organisms (e.g. yeast) other than a plant, overexpression of said gene in a transgenic plant environment can produce expected results, such as salt stress tolerance as shown through the teachings of Wu et al.  See Figures 4-5.
Furthermore, in response to Applicant’s arguments about unpredictable results, Applicant’s attention is drawn to Jako et al. (Plant Physiology, 126:861-874, 2001) at abstract on page 861, wherein the reference teaches by stating:
“We recently reported the cloning and characterization of an Arabidopsis (ecotype Columbia) diacylglycerol acyltransferase cDNA (Zou et al., 1999) and found that in Arabidopsis mutant line AS11, an ethyl methanesulfonate-induced mutation at a locus on chromosome II designated as Tag1 consists of a 147-bp insertion in the DNA, which results in a repeat of the 81-bp exon 2 in the Tag1 cDNA. This insertion mutation is correlated with an altered seed fatty acid composition, reduced diacylglycerol acyltransferase (DGAT; EC 2.3.1.20) activity, reduced seed triacylglycerol content, and delayed seed development in the AS11 mutant. The effect of the insertion mutation on microsomal acyl-coenzyme A-dependent DGAT is examined with respect to DGAT activity and its substrate specificity in the AS11 mutant relative to wild type. We demonstrate that transformation of mutant AS11 with a single copy of the wild-type Tag1 DGAT cDNA can complement the fatty acid and reduced oil phenotype 

This further reaffirms the fact that once the gene function is established through complementation studies, overexpression of said gene in a transgenic plant environment can produce expected results, such as enhancement in oil deposition and average seed weight as shown through the teachings of Jako et al.  See Figure 3 at page 864; Figures 5 and 6 at page 865.
It may be noted that Applicant has failed to produce any experimental evidence(s) on “unpredictable and/or unexpected results” by identifying ATG7 gene function through mutant rescue by corresponding WT gene complementation, and subsequent transgenic expression of the Wild-type ATG7 gene in a wild type genetic background.  
It is important to note that present obviousness analysis on the Applicant’s claimed invention is based on the rationale “obvious to try”  See MPEP 2143 [R-08.2017] Part E.  It may be noted that Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It is thus maintained that given Doelling et al. clearly establish the function of APG7 protein in delaying senescence, proper nutrient recycling and/or normal seed yield by complementing an apg7-1 mutant having accelerated senescence, reduced seed production, 
It is thus maintained that it would have been also obvious to use any method of plant transformation using any strong constitutive or tissue specific promoter(s) that were well known in the state of the prior art, including the APG7 promoter taught by Doelling et al. to express or over-express Doelling et al. APG7 protein in the transformed plant, and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results. 
Obviously, the transformed plant would have exhibited increased expression of Doelling et al. APG7 protein, and thereby produced transgenic plants having increased delayed senescence resulting in increased biomass and improved seed yield phenotype(s) in the transformed plant as compared to a control or wild-type plant of the same species lacking said increase in expression of the APG7 protein.
Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of making plants with increase in delayed senescence, increase in vegetative growth, increase in biomass and/or increase in seed yield.
It may also be noted that KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
Also, see MPEP 2143 [R-08.2017] Part E (example 3) which states:
In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), affirmed the Office’s determination in Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007) that the claims in question, directed to an isolated nucleic acid molecule, would have been obvious over the prior art applied. The claim stated that the nucleic acid encoded a particular polypeptide. The encoded polypeptide was identified in the claim by its partially specified sequence, and by its ability to bind to a specified protein. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not discloseeither the sequence of the polypeptide, or the claimed isolated nucleic acid molecule. However, Valiante did disclose that by employing conventional methods such as those disclosed by a prior art laboratory manual by Sambrook, the sequence of the polypeptide could be determined, and the nucleic acid molecule could be isolated. In view of Valiante’s disclosure of the polypeptide, and of routine prior art methods for sequencing the polypeptide and isolating the nucleic acid molecule, the Board found that a person of ordinary skill in the art would have had a reasonable expectation that a nucleic acid molecule within the claimed scope could have been successfully obtained. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Relying on In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995), appellant argued that it was improper for the Office to use the polypeptide of the Valiante patent together with the methods described in Sambrook to reject a claim drawn to a specific nucleic acid molecule without providing a reference showing or suggesting a structurally similar nucleic acid molecule. Citing KSR, the Board stated that "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The Board noted that the problem facing those in the art was to isolate a specific nucleic acid, and there were a limited number of methods available to do so. The Board concluded that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. Thus, isolating the specific nucleic acid molecule claimed was "the product not of innovation but of ordinary skill and common sense."
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Board’s reasoning was substantially adopted by the Federal Circuit. However, it is important to note that in the Kubin decision, the Federal Circuit held that "the Supreme Court in KSR unambiguously discredited" the Federal Circuit’s decision in Deuel, insofar as it "implies the obviousness inquiry cannot consider that the combination of the claim’s constituent elements was ‘obvious to try.’" Kubin, 561 F.3d at 1358, 90 USPQ2d at 1422. Instead, Kubin stated that KSR "resurrects" the Federal Circuit’s own wisdom in O’Farrell, in which "to differentiate between proper and improper applications of ‘obvious to try,’" the Federal Circuit "outlined two classes of situations where ‘obvious to try’ is erroneously equated with obviousness under § 103." Kubin, 561 F.3d at 1359, 90 USPQ2d at 1423. These two classes of situations are: (1) when what would have been "obvious to try" would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful; and (2) when what was "obvious to try" was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it. Id. (citing In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir.)).”

It may also be noted that obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness.  
 this case, given Doelling et al. clearly establishes the function of ATG7 or APG7 protein in delaying senescence, proper nutrient recycling and/or normal seed yield by complementing an apg7-1 mutant having accelerated senescence, reduced seed production, and hypersensitivity to N/C-free media, it would have been obvious for one of ordinary skill in the art prior to the instantly claimed invention to have been motivated to try overexpressing Doelling et al. APG7 protein (100% identity to instant SEQ ID NO: 22) in any wild-type and economically important plant species using the plant transformation method steps as taught by Doelling et al., and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.  
Conclusion
9.  	Claims 1-5 and 7-9 remain rejected.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/Primary Examiner, Art Unit 1663